—Order, Family Court, New York County (Michael Gage, J.) entered January 9, 1992, which dismissed the petition in this juvenile delinquency proceeding on speedy trial grounds pursuant to Family Court Act § 340.1, unanimously affirmed, without costs.
Where the fact-finding hearing in a juvenile delinquency proceeding is delayed beyond the 60-day period prescribed by Family Court Act § 340.1 (2), the proceeding must be dismissed unless " 'good cause’ ” for an adjournment, or, in the event of successive requests for adjournments, " 'special circumstances’ ”, be shown (Matter of Frank C, 70 NY2d 408, 411). The engagement of trial counsel for the presentment agency in another trial very late in the day of the last day of the speedy trial period did not constitute good cause, and thus it was not an abuse of discretion to deny the request for an adjournment made by another attorney in the presentment agency’s office who advised the court that trial counsel’s availability was expected at any moment (see, Matter of Detrece H., 164 AD2d 306; Matter of Vincent M., 125 AD2d 60, affd 70 NY2d 793). We note that even if the presentment agency were prepared to proceed momentarily, the matter before the court was not a fact-finding hearing but a previously ordered suppression hearing. Concur—Milonas, J. P., Rosenberger, Ellerin and Kupferman, JJ.